Citation Nr: 1104284	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  05-37 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for residuals of a 
cold injury to the bilateral feet has been submitted and, if so, 
whether service connection is warranted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for migraine 
headaches, also claimed as secondary to bilateral sensorineural 
hearing loss, has been submitted and, if so, whether service 
connection is warranted.

3.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for dizziness, also claimed 
as secondary to bilateral sensorineural hearing loss.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 
1955 to March 1957.  The Veteran also served in the Army Reserves 
thereafter with various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) until May 
1963.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from February 2004, May 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Veteran had a hearing 
before the Board in June 2006 and the transcript is of record.

The case was brought before the Board in July 2007 and again in 
October 2009, at which times the claims were remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of his claims, to include affording 
him a VA examination. The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal. 


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
residuals of a cold injury to the bilateral feet, 
headaches and dizziness, both also claimed as secondary to 
hearing loss, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  An unappealed October 1996 rating decision, in pertinent 
part, denied service connection for migraine headaches and 
"frozen feet" finding no evidence of any in-service event 
related to current diagnoses.

2.  An unappealed September 2003 rating decision, in pertinent 
part, declined reopening claims seeking service connection for 
migraine headaches and "frozen feet" because no new evidence 
showed that these conditions were incurred in or aggravated by 
military service. 

3.  Evidence received since the September 2003 decision raises a 
reasonable possibility of substantiating the claims of 
entitlement to service connection for migraine headaches, also 
claimed as secondary to hearing loss, and residuals of a cold 
injury to the bilateral feet.

4.  Resolving all reasonable doubt in favor of the Veteran, the 
Veteran's bilateral sensorineural hearing loss has been medically 
attributed to his military service.  

5.  Resolving all reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus has been medically attributed to his military 
service. 


CONCLUSIONS OF LAW

1.  The September 2003 RO decision that denied service connection 
for migraine headaches and "frozen feet" is final; new and 
material evidence has been received, and the claims for 
entitlement to service connection for migraine headaches and 
residuals of a cold injury to the bilateral feet are reopened.  
38 U.S.C.A. §§ 1110, 1116, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran's bilateral hearing loss was incurred in active 
service and, therefore, service connection is warranted. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

3.  The Veteran's tinnitus was incurred in active service and, 
therefore, service connection is warranted.  38 U.S.C.A. §§ 1101, 
1110, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In light of the favorable opinions here, any defect with respect 
to the VCAA is considered non-prejudicial. 

New and Material Evidence (Cold Injury to the Bilateral Feet and 
Migraine Headaches)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran first initiated his claims for service connection for 
migraine headaches and residuals of a cold injury to the 
bilateral feet in August 1995.  At that time, the Veteran claimed 
his headaches began in the military due to tear gas exposure and 
he incurred frozen toes in Korea serving in the wintertime.

In a 1996 decision, the RO denied the claims due to an inability 
to obtain service treatment records or otherwise confirm the 
Veteran's claimed in-service events.  

The Veteran re-filed these claims in December 2002 also claiming 
his headaches were secondary to hearing loss and in-service noise 
exposure.  The claims were again denied in a September 2003 
rating decision finding no new and material evidence providing a 
medical nexus associating his current diagnoses to any in-service 
incident.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  

In this case, the Veteran did in fact submit correspondence in 
October 2003, well within the appellate time frame.  At that 
time, however, it is clear the Veteran was filing a new claim 
rather than a NOD with the prior denial rendered in September 
2003.  Indeed, the Veteran specifically indicated within the 
October 2003 correspondence that he was filing "new claims." 
Accordingly, the Board concludes the September 2003 rating 
decision is final.

At the time of the September 2003 decision, the record included 
failed attempts to obtain service treatment records, the 
Veteran'DD-214, a December 2002 "buddy statement" from a fellow 
serviceman, a March 2003 statement from a private physician 
recalling treating the Veteran in 1957 and the Veteran's lay 
statements.  

Specifically, at the time of the September 2003 decision, the 
Veteran claimed he had headaches while in the military and first 
sought treatment immediately after separation from the military 
in 1957.  A private physician, Dr. Burnett, wrote a March 2003 
statement indicating that he vaguely remembered seeing the 
Veteran around 1957, but he did not remember what tests were 
conducted or any proffered diagnoses.  The private physician 
indicated he retired in 1984 and had not since kept the records.  

In contrast, the private treatment records in the claims file at 
that time merely show treatment for hearing loss as early as 1988 
with complaints of headaches in 1992.  A December 1999 private 
treatment record similarly indicates a history of headaches since 
1992. 

Also significant, the Veteran was diagnosed with significant 
neurological problems, to include muscular sclerosis (MS) in 
1992.  Indeed, the Veteran's SSA disability award is primarily 
due to MS.  Private treatment records also show neurological 
complaints to the lower extremities related to a low back 
condition since 1999.

The Veteran claims he served in an artillery field unit in Korea 
and was exposed to noise trauma, at least partially responsible 
for his headaches.  He has at other times indicated tear gas is 
responsible for his headaches.  He further claims he suffered 
frost bite while in Korea during the winter months.  At the time 
of the September 2003 decision, the Veteran's DD-214 indicated he 
was a cook in the military.  A December 2002 "buddy statement" 
from a fellow serviceman, however, indicates recollection of the 
Veteran experiencing frost bite to his feet, loss of hearing, 
ringing in ears and migraine headaches.

After considering the evidence enumerated above, the RO denied 
the claims in September 2003.

Potentially relevant evidence received since the September 2003 
decision includes: (1) VA outpatient treatment records from 2003 
to 2010; (2) private treatment records from 2003 to 2010; (3) the 
Veteran and his wife's lay statements.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims his headaches began while in the 
military due to noise trauma or are otherwise attributable to 
hearing loss from in-service noise exposure. The Veteran claims 
he was exposed to frigid temperatures while stationed in Korea 
causing frost bite to his feet.

The RO, in denying these claims, found no medical evidence 
linking current diagnoses to any in-service incident.  
Accordingly, for evidence to be new and material in this matter, 
it would have to tend to show that the Veteran's current 
headaches and neurological problems of his feet were caused by an 
in-service injury, disease or otherwise attributable to another 
service-connected disability.  

In this case, the new evidence reports various conflicting 
opinions regarding etiology.  Some records, such as an August 
2004 VA outpatient treatment record, notes the Veteran's self-
reported history of "headaches since Korea," other records, 
such as an April 2003 VA outpatient treatment record, notes the 
Veteran's self-reported history of "dizziness and headaches 
since 1992."  

Similarly, private and VA medical records note the Veteran's 
neurological problems, to include MS, as starting in 1992.  Other 
records, to include a December 2003 VA outpatient treatment 
record notes, "I think he has neuropathy of the feet probably 
due to war time cold injury."  Other private and VA treatment 
records, however, merely note neuropathy of the feet as related 
to a low back disorder.  

The Veteran also testified that he was a cook in the military, 
but prior to that time was stationed in Korea with an artillery 
field unit exposed to bitter cold temperatures and artillery 
fire.  His wife also testified that she recalled the Veteran's 
problems with headaches and painful feet since the time he 
returned from the military.  

Most recently, the Veteran provided private treatment records 
dated in March 2010 indicating a diagnosis of peripheral 
neuropathy of the bilateral feet.  

In short, the new evidence shows the Veteran has medical 
diagnoses of headaches and peripheral neuropathy of the bilateral 
feet.  The new evidence also includes lay testimony from the 
Veteran and his wife recollecting symptoms that began during or 
shortly after service.  The new evidence also contains 
conflicting medical opinions with regard to the likely etiology 
of these conditions.  Some medical evidence dates headaches back 
to the Veteran's time in Korea, whereas other medical evidence 
dates the Veteran's headaches back to 1992, decades after his 
military service.  Similarly, some medical evidence links the 
Veteran's bilateral neuropathy of the feet to a cold weather 
injury in Korea whereas other medical evidence associates 
neuropathy with the Veteran's MS or low back disorder.  

Although not dispositive, the Board concludes the "new" 
evidence at the very least raises a reasonable possibility of 
substantiating the Veteran's claims and, therefore, the claims 
may be reopened.

Service Connection (Hearing Loss and Tinnitus)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for hearing loss may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of a medical diagnosis of the 
Veteran's hearing loss is several decades after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999)

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss disability can be 
service connected.  Id. at 159.

That is, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran claims that he was exposed to heavy artillery fire 
while stationed in Korea in a field artillery unit.  He was later 
transferred to be a cook, but suffered with hearing loss and 
"ringing" in his ears since his time in Korea.

Regrettably, the Veteran's service treatment records are 
unavailable due to a fire related incident.  Where 
"service...records are presumed destroyed . . . the BVA's [Board's] 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt is heightened." 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006).  There is, however, an expanded duty to assist the Veteran 
in obtaining evidence from alternate or collateral sources.  Id.  

In this case, attempts to rebuild the Veteran's records from 
other sources were unsuccessful.  The Board concludes the RO has 
exhausted all possible means of otherwise obtaining these records 
and any further efforts would be futile.

The Veteran's DD-214 confirms the Veteran was assigned to an 
artillery unit, but merely lists the Veteran's MOS as "cook."  

In support of his claim, the Veteran submitted a "buddy" 
statement from a fellow serviceman who served with him in Korea 
dated in December 2002 indicating recollection of the Veteran 
experiencing, among other things, loss of hearing and ringing in 
ears.  The Veteran further supplied letters and photos sent to 
his wife while he was stationed in Korea.

In light of the missing service treatment records and the 
evidence provided by the Veteran, the Board will concede that the 
Veteran was likely exposed to some amount of acoustic trauma 
while in the military, which included service in Korea.

The Board, however, cannot conclude from the current evidence 
that the Veteran actually incurred the diagnoses of hearing loss 
and tinnitus while in the military.

That is, the Board acknowledges that the Veteran (and his wife 
and "buddy) is competent to give evidence about what he (and 
they) experienced; for example, he is competent to discuss when 
he first noticed hearing loss or ringing in his ears.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an opinion 
as to the cause or etiology of any current disorder because he 
does not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence).

While the evidence establishes the Veteran likely was exposed to 
in-service acoustic trauma, there is a lack of any medical, 
objective evidence of in-service incurrence of chronic hearing 
loss and/or tinnitus.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The pertinent inquiry, then, is 
whether the Veteran's current hearing loss and/or tinnitus 
disorders have been medically attributable to his military MOS or 
any other incident of his military service.  Resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
they have.

The Veteran maintains he suffered with symptoms of hearing loss 
and tinnitus during service and immediately thereafter.  His wife 
and "buddy", as noted above, also indicated noticing the 
Veteran's problems with hearing and "ringing" in his ears since 
his military service.  

After service, however, the first medical records in the claims 
file indicating complaint, diagnosis or treatment for hearing 
loss and/or tinnitus complaints is dated in 1988, over three 
decades after his military service.  At that time, the Veteran 
was seen for complaints of hearing loss and ringing in his ears.  
The private audiologist diagnosed the Veteran with hearing loss 
"in some ways like acoustic trauma."  The audiologist, however, 
did not specifically tie the Veteran's hearing loss to any 
incident of his military service.

Thereafter, the Veteran continued to receive treatment for 
complaints of hearing loss and tinnitus from 1992.  No physician 
specifically opined as to the likely etiology.  Of significance, 
however, it is noted in various medical records that the 
Veteran's post-military occupation was a baker, which did not 
expose him to any acoustic trauma.

The Board finds noteworthy that there is also a private physician 
letter dated March 2003 from Dr. Burnett indicating he 
"vaguely" remember seeing the Veteran around 1957, but he could 
not recall what tests or diagnoses were rendered at the time.  
Indeed, the Veteran claims the 1957 treatment was for headaches. 

The Veteran was afforded a VA examination in May 2010 where the 
examiner noted the Veteran's complaints of hearing loss and 
ringing in the ears since the 1950s.  The examiner also noted 
that the Veteran was wearing hearing aids since the 1950s, a fact 
which is not otherwise confirmed in the medical records.  The 
examiner noted the Veteran's in-service noise exposure in an 
artillery field unit versus virtually no noise exposure working 
as a baker for Wonder Bread.  Recreational noise was also denied.  
After examination, the examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss and tinnitus.  With regard 
to etiology, the examiner opined that since the Veteran has been 
wearing hearing aids since the 1950s and since tinnitus has been 
present since military service, and since the excessive noise 
levels experienced in field artillery are known to cause hearing 
loss and tinnitus, it is "at least as likely as not" that the 
Veteran's hearing loss and tinnitus are due to his military 
service.

On the one hand, the Board does not find the examiner's opinion 
persuasive because the examiner relies, in part, on the alleged 
fact that the Veteran was wearing hearing aids since the 1950s.  
This fact is simply not confirmed in the medical records.  
Rather, the first indication of treatment for hearing loss is 
August 1988, over three decades after the Veteran's military 
service.  Again, the Board notes there is a March 2003 letter 
from a private physician indicating he recalls seeing the Veteran 
around 1957, but the physician does not recall what tests were 
done or what, if any diagnoses were made.  Indeed, the Veteran 
himself claims the 1957 visit was for headaches.

On the other hand, the claims folder consistently indicates the 
Veteran worked as a baker after service having virtually no other 
exposure to significant noise trauma.  The claims folder includes 
lay statements from the Veteran, his wife and a fellow serviceman 
recalling the Veteran's symptoms of hearing loss and tinnitus 
since the 1950s.  

The Board finds the evidence to be, at the very least, in 
relative equipoise.  As such, the Veteran is entitled to the 
benefit of the doubt.  Accordingly, entitlement to service 
connection for bilateral sensorineural hearing loss and tinnitus 
is granted.  


ORDER

New and material evidence having been submitted for residuals of 
a cold injury to the bilateral feet the issue is reopened and to 
that extent only, the claim is granted.

New and material evidence having been submitted for migraine 
headaches, also claimed as secondary to hearing loss, the issue 
is reopened and to that extent only, the claim is granted.

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.

Entitlement to service connection for tinnitus is granted.





REMAND

As explained above, the Veteran claims he has had problems with 
headaches and dizziness since his military service due to 
significant noise trauma while stationed in Korea.  He further 
claims he suffered a cold injury to his feet in Korea and 
currently has neurological residuals.

Alternatively, he believes his problems with dizziness and 
migraine headaches are attributable to his hearing loss, which 
has been service connected by this decision above.

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, the Veteran has been sent numerous VCAA letters 
informing of the evidence necessary to substantiate a service 
connection claim in general, but no letter has been provided to 
the Veteran specifically informing him of the evidence necessary 
to substantiate a claim seeking service connection claimed as 
secondary to a service-connected disability.  In light of the 
grant of service connection for hearing loss here, the Veteran 
should be informed of the laws and evidence pertinent to 
secondary claims.  Corrective action is required.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

Again, as mentioned above, in this case the Veteran's service 
treatment records are unavailable due to a fire-related incident.  
Where "service...records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt is heightened." 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006).  There is, however, an expanded duty to assist the Veteran 
in obtaining evidence from alternate or collateral sources.  Id.  

In this case, the medical evidence shows the Veteran has 
complained both to VA and private physicians of dizziness and 
headaches since, at the very least 1992, nearly four decades 
after service.  The Veteran claims, however, that his dizziness 
and headaches began while he was stationed in Korea.  In the 
alternative, he believes his dizziness and headaches are tied to 
his hearing loss.

As explained above, VA and private treatment records 
inconsistently note the Veteran's complaints of headaches as 
beginning in Korea at times, and at other times noted as 
beginning in 1992, decades after service.

For example, the Veteran was afforded a VA audiological 
examination in May 2010 where the examiner noted the Veteran's 
complaints of "dizziness/vertigo" since the 1950s.  An August 
2004 VA outpatient treatment record similarly indicates 
"headaches since Korea."  In contrast, an April 2003 VA 
outpatient treatment record notes "dizziness and headaches since 
1992." 

In light of the Veteran's grant of service connection for hearing 
loss and the heightened duty to assist because of the missing 
service treatment records, the Board concludes a VA examination 
is necessary to ascertain whether the Veteran has a medical 
diagnosis responsible for his complaints of dizziness and 
headaches, and the likely etiology of any such diagnosis, to 
include whether the Veteran's hearing loss caused or aggravated 
any current diagnosis manifested by dizziness and/or headaches. 

With regard to his feet, the Veteran maintains he was exposed to 
bitter cold temperatures in Korea and suffered "frozen feet" in 
the military causing current residuals of pain, numbness and 
weakness.  The medical evidence shows a current diagnosis of 
bilateral peripheral neuropathy of the feet, but the claim is 
complicated because the Veteran also has MS, since 1992, and 
neurological manifestations to his bilateral lower extremities 
stemming from a non-service related back disorder. 

There is at least one VA outpatient treatment record, dated in 
December 2003, however, where the physician opines, "I think he 
has neuropathy of the feet probably due to war time cold 
injury."  It is unclear from the notation whether the physician 
is relating neuropathy to a service-related cold injury or what, 
if any, documentation was reviewed.  

In support of his claim, the Veteran also supplied old letters 
sent between his wife, his mother-in-law and himself indicating 
he was in fact stationed in Korea in December 1956 (wintertime).  
He also submitted a "buddy" statement from a serviceman who 
served with him indicating he remembered the Veteran incurring, 
among other things, frostbite to his feet and migraine headaches.   

In light of the missing service treatment records, the VA's 
heightened duty to assist, and at least some confirmation of the 
Veteran being exposed to frigid temperatures in the military, the 
Board concludes a VA examination is necessary to ascertain 
whether the Veteran's bilateral neuropathy of the feet is 
attributable to in-service exposure to cold, and possible 
frostbite, while stationed in Korea versus his non-service 
related MS and low back disorder. 

The AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2009 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In particular, 
the RO should send the Veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to secondary service 
connection claims for his claimed dizziness 
and migraine headaches, also claimed as 
secondary to hearing loss. 

2.  Obtain the Veteran's medical records from 
the VA medical system in Montgomery from March 
2009 to the present.  All efforts to obtain VA 
records should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

3.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for appropriate examinations to ascertain any 
and all current diagnoses associated with his 
complaints of "dizziness," migraine 
headaches and residuals of "frozen feet," 
and their likely etiology.  The examiners are 
asked to specifically address the following 
questions:

*	Whether the Veteran's bilateral 
peripheral neuropathy of the feet 
(or any other found diagnosis of the 
bilateral feet) is directly related 
to any incident of his military 
service, to include exposure to cold 
temperatures in Korea with possible 
frostbite, versus non-service 
related factors, to include the 
Veteran's multiple sclerosis (MS) or 
low back disorder;
*	Whether the Veteran currently has 
vertigo, migraine headaches or any 
other medical diagnosis associated 
with his complaints of dizziness and 
headaches that is directly related 
to any incident of his military 
service, to include exposure to 
noise trauma in Korea; 
*	Whether any current vertigo, 
migraine headaches or other 
diagnoses, were caused or 
aggravated by the Veteran's 
service-connected bilateral 
sensorineural hearing loss.

Pertinent documents in the claims folder 
must be reviewed by the examiner, to include 
a copy of this Remand, and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After completion of the above and any 
other development warranted, the RO should 
then readjudicate the Veteran's claims. If 
the claims remain denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


